ORDER
PER CURIAM
Louis J. Adams (“Movant”) appeals from the motion court’s “Findings of Fact, Conclusions of Law and Judgment” (“Judgment”) denying Movant’s “Amended Motion to Correct Judgment or Sentence and Request for Evidentiary Hearing,” which alleged ineffective assistance of counsel, without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurispru*283dential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the Judgment pursuant to Rule 84.16(b).